LENROOT, Associate Judge.
This is an appeal from a decision of the Board of Appeals of the United States Patent Office affirming a decision of the Primary Examiner rejecting all of the claims of appellant’s application upon the ground of prima facie use and sale of the involved device for more than one year prior to the date of his application.
The sole question presented here is that presented and concurrently decided by us in the companion case of In re Donaldson, 138 F.2d 419, 31 C.C.P.A., Patents,-.
Our decision in that case is controlling here, and for the reasons therein stated the decision of the Board of Appeals is affirmed.
Affirmed.